DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, “the latching layer . . .” lacks antecedent basis and is unclear.  “The latching layer” is assumed to be referring to the latching arm for purposes of analysis.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagyanathan et al., US 11075479 (“Bhagyanathan”) in view of Huang US 6066007.  
Regarding claim 16, Bhagyanathan discloses an electrical connector comprising: 
a contact element 100; and 
a base body 10 including: a contact portion (i.e., the front half, see at 82, of the body 10 that mates with a mating pin) that supports the contact element within a plug receptacle; 
a connection portion 84 that extends from the contact portion and is adapted to be connected to an electrical conductor; and 
a latching arm 40 that is movable between a latching position, wherein the latching arm is positioned to retain the base body within a terminal housing (col. 3, line 57), and a release position, wherein the latching arm is not positioned to retain the base body within the terminal housing (col. 3, line 57), wherein: (1) the latching layer includes a first layer (44 or 42) and a second layer (42 or 44) that are formed from a single piece of material; 
or (3) the latching layer includes a first layer 42 and a second layer, the second layer 44 has a projection 46, and the first layer extends approximately up to the projection on the second layer; or 
(4) the latching layer includes a first layer 44 and a second layer 42 that are connected to one another (see figures 6 and 7).
To the extent that Bhagyanathan does not explicitly show or explain how the latching arm functions to retain the terminal in the connector housing, Bhagyanathan shows the well known function of the latching arm 23 securing the terminal in a housing (see Huang, figure 6).  It would have been obvious that the Bhagyanathan terminal is retained in the housing in a similar way by the retaining beam 40 catching against a surface in the terminal slot of the housing.

Per claim17, the latching layer includes a first layer and a second layer that are formed from a single piece of material (col. 3, line 50). 
Per claim 19, the latching layer includes a first layer 42 and a second layer 44, the second layer has a projection 46, and the first layer extends approximately up to the projection on the second layer
Per claim 20, the latching layer includes a first layer and a second layer that are connected to one another.
Bhagyanathan does not state that each of the first layer and the second layer has a curvature over an entire extension thereof.   Huang discloses a latching arm/layer 23 that has a curvature over an entire extension thereof.  It would have been obvious to form the Bhagyanathan latching arm with a curvature over an entire extension thereof as taught in Huang.  The reason for doing so would have been to reduce the insertion force as taught in Huang (col. 3, lines 25-35).  Also, having a curved latching arm would improve distributing bending stress over the entire arm rather than having stress concentrated at the bent joint at the fixed end of the arm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833